DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what constitutes a “fast spectrum” and a “fast spectrum fuel volume”.  These features appear to be “fast” in name only.  The structural elements which define these features is unknown.  Also, as “fast” is a relative term, it is unclear what other element “fast” is being compared with.  It is unclear whether “fast” relates to a spectrum moving fast, to neutrons, to flow, to pressure, or something else.  
It is unclear what constitutes a “thermal spectrum” and a “thermal spectrum fuel volume”.  These features appear to be “thermal” in name only.  The structural elements which define these features is unknown.  Also, as “thermal” is a relative term, it is unclear what other element “thermal” is being compared with.  It is unclear whether “thermal” relates to temperature of a spectrum.
It is unclear what constitutes a “reflector fuel”.  In a nuclear reactor, a “fuel” is typically a substance that will sustain a fission chain reaction.  In a nuclear reactor, a “reflector” is typically a material that reflects neutrons.  If the “reflector fuel” reflects neutrons then how can it also constitute a “fuel” that sustains a fission chain reaction?
It is unclear what constitutes an “absorber fuel”.  In a nuclear reactor, an “absorber” (e.g., poison) is typically a substance with a large neutron absorption cross-section.  It can be used to absorb neutrons to have a poisoning (stopping) effect on chain reactions.  Also, some fertile materials (e.g., U-238) are considered a neutron absorber, especially in the epithermal energy range.  If the recited “absorber fuel” poisons a chain reaction then how can it also constitute a “fuel” that sustains a fission chain reaction?
The phrase “the set of neutron absorbers, when installed in the fast spectrum fuel volume” is unclear, and refers to some intended future use.  As best understood, the neutron absorbers do not need to be “in the fast spectrum fuel volume”.  Thus, the claim language (i.e., thermal spectrum fuel volume; absorber fuel inlet channel; and absorber fuel outlet channel) after “defining” is not positively recited.  As a result, the positively recited features end with “a set of neutron absorbers sized to fit within the fast spectrum fuel volume”.  The subject matter is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 2
It is unclear whether the “at least one reflector fuel inlet channel” is the same as the “at least one reflector fuel inlet channel” of claim 1, or a different inlet channel. 
It is unclear whether the “at least one reflector fuel outlet channel” is the same as the “at least one reflector fuel outlet channel” of claim 1, or a different outlet channel. 
Claim 3
As previously discussed, an “absorber fuel inlet channel” is not positively recited.  Thus, it is unclear how claim 3 further limits the structure of claim 1. 
Claim 4
As previously discussed, an “absorber fuel outlet channel” is not positively recited.  Thus, it is unclear how claim 4 further limits the structure of claim 1. 
Claim 5
It is unclear how claim 5 further limits the structure of claim 1.  First, it appears that all neutron reflectors are “removable” (e.g., decommissioned reactor dismantling, etc.).  Second, claim 1 indicates that the neutron reflectors define a fast spectrum fuel volume.  Thus, it appears that removal of a (outer) neutron reflector would inherently provide access to the (inner) fast spectrum fuel volume.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As noted above, it is unclear what constitutes a “fast spectrum”, a “fast spectrum fuel volume”, a “thermal spectrum”, a “thermal spectrum fuel volume”, “reflector fuel”, and “absorber fuel”.  The structural elements and/or materials which define these features is unknown.  Without knowing the full extent of these features then the skilled artisan cannot make and/or use the invention.  The examiner respectfully declines to guess which structural elements and/or materials define these features.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The disclosure appears to be silent as to where the recited features are shown.  Nor are all of the claim 1 features shown in an embodiment in the drawings.  It is unclear which reference numerals correspond to which claim features.  For example, the “fast spectrum fuel volume” and “thermal spectrum fuel volume” lack assigned reference numerals.  The examiner respectfully declines to guess which features correspond to which reference numerals (if they even exist).
The following recited features in claim 1 are not shown:
set of neutron reflectors.
fast spectrum fuel volume.
reflector fuel inlet channel through which cooled molten fuel salt can enter the fast spectrum fuel volume.
reflector fuel outlet channel through which heated molten fuel salt can exit the fast spectrum fuel volume.
set of neutron absorbers.
set of neutron absorbers within a fast spectrum fuel volume.
thermal spectrum fuel volume.
absorber fuel inlet channel through which cooled molten fuel salt can enter the thermal spectrum fuel volume.
absorber fuel outlet channel through which heated molten fuel salt can exit the thermal spectrum fuel volume.
an absorber within a reflector.
a thermal spectrum fuel volume within a fast spectrum fuel volume.
The following recited features in claim 2 are not shown:
a heat exchanger fluidly connected to a reflector fuel inlet channel and a reflector fuel outlet channel. 
The following recited features in claim 3 are not shown:
each absorber fuel inlet channel is fluidly connected to an associated reflector fuel inlet channel. 

The following recited features in claim 4 are not shown:
each absorber fuel outlet channel is fluidly connected to the associated reflector fuel outlet channel.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblanc (US 2009/0279658).
Claims 1 and 3-4 
Leblanc teaches (e.g., Figure 4; [0004], [0088]) a nuclear reactor core assembly comprising reflectors (30, 31) defining a fuel volume (28), a fuel inlet channel (24), and a fuel outlet channel (26).  The molten fuel salt includes fissile material (e.g., U-235) and fertile material (e.g., U-238).  The skilled artisan would understand that Leblanc’s U-238 constitutes a neutron absorber.  If necessary note DeWan (US 2016/0217874) at [0184] (cited via IDS).  It follows that Leblanc anticipates all of the positively recited features. 
Claim 2 
Leblanc teaches a heat exchanger [0104, 0122].
Claim 5
In Leblanc, removing the neutron reflector (30, 31) would provide access to the fuel volume (28).

Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear how the Abstract relates to the recited invention (e.g., a molten fuel salt nuclear reactor core assembly comprising neutron absorbers within a fast spectrum fuel volume that is defined by neutron reflectors).  The Abstract should include the technical disclosure of the recited improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is directed to “neutron reflecting coolant”.  The recited invention does not involve (or mention) neutron reflecting coolant. 

The Applied Reference
For Applicant’s benefit, portions of the applied reference have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646